DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.
Applicant’s election without traverse of Group II, claims 6-10, in the reply filed on 11/03/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “L1+uNi xMnyCozMtO2”. It is unclear what L is supposed to represent. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (Novel Core-Shell-Structured Li[(Ni0.8Co0.2)0.8(Ni0.5Mn0.5)0.2 ]O2 via Co-precipitation as Positive Electrode Material for Lithium Secondary Batteries) in view of Lee (Synthetic optimization of Li[Ni1/3Co1/3Mn1/3] via co-precipitation).
Regarding claims 6, 9, and 10, Sun discloses a cathode active material for a non-aqueous-electrolyte secondary battery (see Abstract) and a battery being made from the cathode material (Abstract, battery pouch) where the cathode material is formed such that is essentially composed of a lithium nickel composite oxide (see pg. 6812, right hand column) that is expressed by the general expression: L1+uNi xMnyCozMtO2, wherein L is Li, u=0, x=0.74, y=0.1, z=0.16, t=0, x+y+z+t=1, and that has a layered hexagonal crystal structure (see pg. 6812, right hand column, second paragraph), an average particle size being around 10 microns (see pg. 6812, right hand column, fourth paragraph).
However, Sun does not disclose that a value [(d90-d10)/average particle size] which is an index that indicates particle size distribution that the extent of the particle size distribution is 0.60 or less or that the tap density is 1.8 g/cm3.
Lee discloses a lithium nickel composite hydroxide that is formed using a co-precipitation method wherein the particle growth process that contains an ammonia agent and nickel where the pH is changed from 11 to 12 (see results and discussion section) and furthermore discloses that the narrow distribution size is associated with a higher tap density (see pg. 945, left hand column first para).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size distribution of Sun so that it is was within the instantly .
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (Novel Core-Shell-Structured Li[(Ni0.8Co0.2)0.8(Ni0.5Mn0.5)0.2 ]O2 via Co-precipitation as Positive Electrode Material for Lithium Secondary Batteries) in view of Lee (Synthetic optimization of Li[Ni1/3Co1/3Mn1/3] via co-precipitation) as applied to claims 6, 9, and 10 above and in further view of Hashimoto (JP2008-147068, Machine Translation).
Regarding claim 7, modified Sun discloses all of the claim limitations as set forth above.
However, Sun does not disclose that one or more kinds of additional elements uniformly distributed inside the secondary particles and/or uniformly coated on a surface of the secondary particles or that the amount of Ni is in the amount claimed, instead Sun discloses that the amount of Ni is 0.74.
	Hashimoto teaches in cathode active material particles having a general formula Li1+uNixMnyCozMtO2 (Abstract), the amount of nickel should be between 0.3 and 0.5 in order to balance charge/discharge capacitance and reactivity with the electrolyte solvent ([0011]) and further teaches that the amount of manganese should be between 0.2 and 0.5 in order to balance safety and charge/discharge capacitance ([0012]).
Hashimoto further teaches elements such as Mg, Ca, Al, Ti, V, Cr, Zr, and Nb contributes to stabilization of the crystal structure, but that it is preferable to be less 
Sun and Hashimoto are combinable because they are concerned with the same field of endeavor, namely, cathode active materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the relative amounts of nickel, manganese, and other added elements as taught by Hashimoto in the cathode active material of Sun in order to provide an optimal balance between charge/discharge capacitance and reactivity, safety, and stabilization.
In addition, Sun discloses that the cathode material is composed of an outer shell that is sintered primary particles (note that the compound is heated at high temperature for an extended period, see Experimental section, and see Fig. 4A which shows particles sintered together in shell portion, no gaps).
Regarding claim 8, modified Sun discloses all of the claim limitations as set forth above.
In addition, Sun discloses that the ratio of the thickness of the outer-shell section with respect to the particle size of the lithium nickel composite oxide is 5%-45% (see Fig. 4B, scale of shell drawn, average particle size is 10 microns).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 9,406,930 B2 in view of Lee (Synthetic optimization of Li[Ni1/3Co1/3Mn1/3] via co-precipitation). 
Claims 16-17 of U.S. Patent No. 9,406,930 B2 recite a cathode active material for a battery of substantially similar composition, however fails to recite the tap density of instant claim 9.
Lee discloses a lithium nickel composite hydroxide that is formed using a co-precipitation method wherein the particle growth process that contains an ammonia agent and nickel where the pH is changed from 11 to 12 (see results and discussion section) and furthermore discloses that the narrow distribution size is associated with a higher tap density (see pg. 945, left hand column first para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size distribution of claims 16-17 of U.S. Patent No. 9,406,930 B2 so that it is was within the instantly claimed range in order to maximize the homogeneity of sizes of particles as taught by Lee and also because it would optimize the tap density to be within the claimed amount.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same cathode active material and non-aqueous secondary battery formed using the material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726